NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4133-18

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

JOSHUA EVANS, a/k/a
TERRY FRANK,

     Defendant-Appellant.
_________________________

                   Argued August 2, 2021 – Decided August 18, 2021

                   Before Judges Sabatino and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No.
                   15-10-1241.

                   Kevin S. Finckenauer, Assistant Deputy Public
                   Defender, argued the cause for appellant (Joseph E.
                   Krakora, Public Defender, attorney; Kevin S.
                   Finckenauer, of counsel and on the briefs).

                   Joie D. Piderit, Assistant Prosecutor, argued the cause
                   for respondent (Yolanda Ciccone, Middlesex County
                   Prosecutor, attorney; Joie D. Piderit, of counsel and on
                   the brief).
PER CURIAM

      Defendant Joshua Evans appeals his convictions for various offenses

relating to an altercation with federal agents that occurred in a hotel lobby, and

his associated sentence. Because we agree with defendant that the trial court's

jury instructions and the verdict form were materially flawed, we vacate

defendant's convictions and remand for a new trial. Even if the convictions are

not set aside, we further note the State's acquiescence that the matter must be

remanded for resentencing.

                                        I.

      The underlying facts were previously described in this court's unpublished

opinion in a related appeal by defendant's father, Tony Eli. See State v. Eli, No.

A-141-18 (App. Div. June 4, 2020). Eli and defendant were charged in the same

indictment and were tried together, in absentia, in May 2018. Both defendants

were found guilty of various related offenses arising out of the same indictment.

We incorporate by reference the recitation of the State's proofs set forth in our

prior opinion.

      Briefly summarized, the State's proofs established attempts by defendant

to thwart the arrest of Eli by law enforcement officers at a hotel in Iselin on the

morning of June 9, 2015. Eli, slip op. at 2-5. Eli, defendant, and other members

                                                                            A-4133-18
                                        2
of their family had been staying at the hotel. At about 5:00 a.m., ten plainclothes

officers with the United States Marshals Service Fugitive Task Force came to

the hotel to enforce an open warrant for Eli's arrest. Eli was then a registered

guest of the hotel, along with family members. Eli and defendant were not on

the premises at that time. The federal officers positioned themselves at various

spots within the hotel and its front and rear parking lots and waited for Eli to

return.

      Shortly after 6:00 a.m., Eli entered the hotel lobby with his wife

(defendant's mother), defendant, and another person. The hotel desk clerk

alerted the federal agents that Eli had arrived. A Deputy United States Marshal,

Chris Manna, followed the group towards the elevator. As they started to board

the elevator, Manna presented his badge and told Eli that he had a warrant for

his arrest. Manna instructed the group to get out of the elevator, and they did

so.

      Eli initially placed his hands against the wall by the elevator. However,

Manna noticed that defendant was fidgeting and reaching into his pockets, so he

told him to open his hands. Defendant failed to comply. As Manna diverted his

attention to defendant, Eli took his hands off the wall and ran towards the hotel's




                                                                            A-4133-18
                                        3
front entrance. Manna left defendant and pursued Eli. Manna tackled Eli and

placed him face down on the floor. He began to handcuff Eli.

       According to Manna's testimony, at this point both defendant and his

mother rushed at Manna, attempting to push him off Eli. Defendant then circled

around Manna while his father struggled with Manna on the floor.

       Eli then broke free from Manna, got up off the floor, and ran towards the

front door of the hotel. As Manna gave chase, defendant stuck out his foot in

an unsuccessful attempt to trip the officer. Manna caught up with Eli again and

apprehended him.      Backup personnel arrived.      The officers arrested Eli,

defendant, and defendant's mother. All three of them were charged with various

offenses.1

       Specifically, the indictment charged defendant with fourth-degree

obstruction of the administration of law, N.J.S.A. 2C:29-1(b) (count one); third-

degree resisting arrest, N.J.S.A. 2C:29-2(a)(3) (count three); fourth-degree

aggravated assault on a law enforcement officer, N.J.S.A. 2C:12-1(b)(5)(a)

(count five); second-degree hindering apprehension, N.J.S.A. 2C:29-3(a) (count

seven); and second-degree facilitating escape with force, N.J.S.A. 2C:29-5(c)

(count eight). Before the verdict, the court dismissed the resisting arrest charge


1
    Defendant's mother passed away before trial.
                                                                           A-4133-18
                                        4
(count three) against defendant and also granted the State's oral motion to

downgrade the hindering apprehension charge (count seven) from second-

degree to third-degree.

      Defendant did not testify or attend the trial, but his attorney mainly argued

that he had acted innocently in self-defense and that he was unaware that the

persons apprehending his father were federal officers with a valid arrest warrant.

      The jury found defendant not guilty of obstruction, but found him guilty

on the remaining counts of aggravated assault, hindering apprehension, and

facilitating escape.

      A different trial court judge presided over the sentencing hearing. The

judge imposed upon defendant a flat sentence of eight years on the hindering

count, a concurrent flat eight-year sentence for facilitating escape, and a

concurrent eighteen-month term for aggravated assault.

      This appeal ensued. 2 In his brief, defendant raises the following points

for our consideration:

             POINT I

             [DEFENDANT'S] CONVICTIONS MUST BE
             REVERSED AND REMANDED FOR A NEW TRIAL
             BECAUSE THE TRIAL COURT'S JURY CHARGES

2
  In our prior opinion, we affirmed Eli's conviction but remanded for
resentencing. Eli, slip op. at 22-25.
                                                                            A-4133-18
                                        5
AS TO SELF-DEFENSE AND DEFENSE        OF
OTHERS WERE LEGALLY DEFICIENT.

     A.  THE      TRIAL     JUDGE'S
     INSTRUCTIONS    OMITTED   THE
     DEFINITION   OF   "REASONABLE
     BELIEF."

     B.   THE TRIAL JUDGE SHOULD
     HAVE CHARGED THE JURY ON
     RESISTING  ARREST  IN  SELF-
     DEFENSE.

POINT II

[DEFENDANT'S] CONVICTION FOR HINDERING
BY FORCE OR INTIMIDATION (COUNT SEVEN)
MUST BE VACATED BECAUSE THE TRIAL
COURT ERRONEOUSLY INSTRUCTED THE JURY
ON A DIFFERENT MODE OF HINDERING AND
ERRONEOUSLY INSTRUCTED THE JURY THAT
ESCAPE WAS THE UNDERLYING OFFENSE FOR
WHICH [DEFENDANT] WAS ALLEGED TO HAVE
HINDERED APPREHENSION.

     A.   THE TRIAL COURT COMMITTED
     REVERSIBLE ERROR BY CHARGING
     THE JURY ON THE WRONG MODE OF
     HINDERING.

     B.  THE TRIAL COURT LISTED THE
     INCORRECT UNDERLYING OFFENSE
     WITH RESPECT TO HINDERING.

POINT III

THE COUNT OF FACILITATING ESCAPE SHOULD
HAVE BEEN DISMISSED ON THE JUDGE'S OWN

                                           A-4133-18
                   6
INITIATIVE PURSUANT TO R. 3:18-1 BECAUSE
THE EVIDENCE ADDUCED AT TRIAL FAILED TO
ESTABLISH AN UNDERLYING ESCAPE.

POINT IV

THE SENTENCING COURT MADE REVERSIBLE
ERRORS WITH RESPECT TO [DEFENDANT'S]
SENTENCING BY INCORRECTLY GRADING THE
HINDERING OFFENSE, FAILING TO MERGE ANY
OF THE COUNTS, AND FAILING TO FIND OR
EVEN ADDRESS SUPPORTED MITIGATING
FACTORS RAISED BY TRIAL COUNSEL.

    A.  BECAUSE HINDERING HAD
    BEEN REDUCED TO A THIRD-
    DEGREE OFFENSE, THE EIGHT-YEAR
    SENTENCE WAS ILLEGAL.

    B.   REGARDLESS OF THE FAILURE
    TO DOWNGRADE, THE SENTENCING
    COURT OTHERWISE ERRED IN
    FAILING [TO] MERGE THE RELATED
    OFFENSES WITH THE FACILITATING
    ESCAPE CHARGE.

    C.   THE TRIAL COURT FAILED TO
    FIND,   OR    EVEN    ADDRESS,
    APPLICABLE MITIGATING FACTORS
    AT SENTENCING.




                                           A-4133-18
                   7
                                        II.

      A central theme of defendant's arguments on appeal is that the trial court's

jury instructions and the verdict form were flawed in numerous respects. We

agree with those contentions, for the reasons we now explain.

      "Appropriate and proper jury instructions are essential for a fair trial."

State v. Baum, 224 N.J. 147, 158-59 (2016) (quoting State v. Reddish, 181 N.J.

553, 613 (2004)).     The court must ensure that the jury receives "accurate

instructions on the law as it pertains to the facts and issues of each case."

Reddish, 181 N.J. at 613. The jury charge is a critical "road map" to guide the

juror's application of the law to the facts. State v. Martin, 119 N.J. 2, 15 (1990).

"[W]ithout an appropriate charge a jury can take a wrong turn in its

deliberations."   Ibid.; see also State v. Fowler, 239 N.J. 171, 192 (2019)

(reiterating the important function of the jury charge as a clear roadmap).

      One of the chief aspects of a jury charge is to define legal terms for the

lay jurors. State v. Concepcion, 111 N.J. 373, 379 (1988). For example, the

legal definition of a crime must be adequately explained. See, e.g., State v.

McKinney, 223 N.J. 475, 495 (2015). Similarly, the charge should define and

explain in plain and understandable terms any asserted legal defenses. State v.

R.T., 411 N.J. Super. 35, 46 (App. Div. 2009).


                                                                             A-4133-18
                                         8
      In assessing whether any misstatements, omissions, or other flaws within

a jury charge require relief, appellate courts must consider the charge "as a

whole." McKinney, 223 N.J. at 494 (quoting State v. Jordan, 147 N.J. 409, 422

(1997)). The reviewing court should examine the entire charge to see whether

it was ambiguous or whether it misinformed the jury of the law. State v. R.B.,

183 N.J. 308, 324-25 (2005).

      The trial court has an "independent duty" to ensure that jurors receive

accurate instructions on the law, "irrespective of the particular language

suggested by either party." Reddish, 181 N.J. at 613. Although counsel are

expected to point out any flaws in the charge to the trial judge, "erroneous

instructions on matters or issues material to the jury's deliberations are presumed

to be reversible error." State v. Collier, 90 N.J. 117, 122-23 (1982). In general,

charges providing incorrect or inadequate guidance to the jury are deemed "poor

candidates for rehabilitation under [a] harmless error theory." State v. Weeks,

107 N.J. 396, 410 (1987); see also State v. Maloney, 216 N.J. 91, 105 (2013).

      In the present case, defendant identifies two major flaws in the jury

charges delivered by the trial judge: (1) the omission of the legal definition of

an actor's "reasonable belief" as that concept relates to the self-defense and

defense-of-others jury instructions; and (2) the inconsistent references within


                                                                            A-4133-18
                                        9
the indictment, jury charge, verdict form, and judgment to varying subsections

of N.J.S.A. 2C:29-3(a), the hindering statute. We address these problems in

turn.

                                          A.

        First, with respect to defendant's assertion of a self-defense claim, the trial

court inadvertently omitted a key definition, specifically the concept of

reasonable belief. In essence, defense counsel in this case argued that his client's

physical acts interfering with the officers' apprehension of his father was

justified as either an act to defend his father from physical harm, or to defend

himself, or both. Under N.J.S.A. 2C:3-4(a), "the use of force upon or towards

another person is justifiable when the actor reasonably believes that such force

is immediately necessary for the purpose of protecting himself against the use

of unlawful force by such other person on the present occasion." (Emphasis

added).     Similarly, N.J.S.A. 2C:3-5(a) defines the defense-of-others legal

justification to encompass situations where the actor "reasonably believes" his

intervention is necessary to protect that other person. An objective standard of

reasonableness must be applied. See State v. Josephs, 174 N.J. 44, 101 (2002);

State v. Sanders, 467 N.J. Super. 325, 334 (App. Div. 2021) (citing State v.

Bryant, 288 N.J. Super. 27, 35 (App. Div. 1996)).


                                                                                A-4133-18
                                          10
      Consistent with the statutes and case law, the Model Jury Charge on self-

defense contains a crucial explanation of the "reasonable belief" standard. It

instructs that "[a] reasonable belief is one which could be held by a person of

ordinary prudence and intelligence situated as this defendant was." Model Jury

Charges (Criminal), "Justification – Self Defense in Self Protection (N.J.S.A.

2C:3-4)" (rev. June 13, 2011). The problem is that this definition appears only

in the portion of the model charge that concerns self-defense in a context

involving deadly force. The portion of the model charge that discusses self -

defense in a non-deadly force context does not define "reasonable belief" but

instead merely cross-references the definition of that term which is presented in

the deadly force portion.

      On the day before the jury was charged, defense counsel requested the

trial court, without opposition by the prosecutor, to omit the portion of the self -

defense charge that discusses deadly force, since the facts of this case did not

involve such a level of force. The trial judge agreed to do so. The following

day, the judge read to the jury the self-defense charge, omitting the deadly force

language. Unfortunately, doing so caused the court to also omit the definition

of "reasonable belief."     This resulted in the court making the following

nonsensical and inaccurate statement to the jurors:


                                                                             A-4133-18
                                        11
            The same reasonable belief standard that I explained to
            you when discussing deadly force applies. A person
            may use nondeadly force to protect himself if the
            following conditions exist: One, the person reasonably
            believes he must use force, and, two, the person
            reasonably believes that the use of force was
            immediately necessary, and, three, the person
            reasonably believes he's using force to defend himself
            against unlawful force, and, four, the person reasonably
            believes the level of the intensity of the force he uses is
            proportionate to the unlawful force he is attempting to
            defend against.

            [(Emphasis added.)]

As we have noted, the court never – previously or otherwise – defined the

concept of reasonable belief for the jurors.

      Defendant maintains the omission of this definition was a critical flaw,

and could have prejudiced him in the jury's assessment of his actions in the hotel

lobby. The State counters that defendant's trial counsel should have spotted the

problem and interposed an objection. The State further contends that this is a

situation of "invited error" because defense counsel was the one who initiated

the request to revise the charge. The State also maintains that in a case like this

involving an attempted arrest, the "reasonable belief" concept only comes into

play if the defendant is alleging excessive force by a police officer, and that here

defendant claimed he was unaware the person tackling his father was a law

enforcement officer.

                                                                             A-4133-18
                                        12
      We do not cast blame on the trial judge or on either counsel for this

unfortunate circumstance.     The problem stems from the sequencing and

organization of the model charge, which does not provide a mechanism for

reinserting the definition of reasonable belief where, as here, the "deadly force"

element is factually inapplicable. We reject the State's argument of invited

error. The defense could not have logically or strategically desired the court to

omit a critical definition from the charge, or for the court to make a puzzling,

nonsensical statement to the jurors about what it had not already "explained to

[them]." We also are unpersuaded the reasonable belief standard could not apply

here without a claim of excessive force by a law enforcement officer.

      As we have already noted, material flaws in a criminal jury charge are

generally deemed to be "poor candidates" for a finding of harmless error. Here,

without the guidance of the legal definition explaining the objective nature of

the "reasonable belief" standard, it is conceivable that one or more jurors might

have understood the law to require a more demanding level of responsibility

from an individual acting in self-defense. Indeed, we can take judicial notice

law students spend hours in criminal law and torts classes learning about the

"reasonable person" standard. The definition contained in the model charge

succinctly conveys that important concept, but, unfortunately, it was not


                                                                           A-4133-18
                                       13
communicated here in the jury instructions. The term "reasonable belief" was

repeated four times in the charge, but the concept was never defined or

explained.

                                        B.

      A similarly critical set of errors was made here with respect to the legal

elements of hindering apprehension. The subsections of the hindering statute

cover a variety of different forms of hindering. Subsection (2) of N.J.S.A.

2C:29-3(a) covers a situation where the defendant "[p]rovides or aids in

providing a weapon, money, transportation, disguise, or other means of avoiding

discovery or apprehension or effecting escape." N.J.S.A. 2C:29-3(a)(2). By

comparison, subsection (5) of the statute covers a situation in which the

hindering occurs when the defendant "[p]revents or obstructs, by means of force,

intimidation, or deception, anyone from performing an act which might aid in

the discovery or apprehension of such person or in the lodging of a charge

against him." N.J.S.A. 2C:29-3(a)(5).

      The indictment in the case unfortunately contained a typographical error

by citing to subsection (2) of the statute rather than subsection (5), even though

its text refers to subsection (5)'s concept of "by means of force and/or

intimidation." During the charge to the jury, the trial judge read the language


                                                                           A-4133-18
                                       14
explaining the "providing aid" concept of subsection (2), not the "force or

intimidation" concept of subsection (5). Confusing matters further, the verdict

form used by the jurors incorporated the "force or intimidation" verbiage of

subsection (5). Nonetheless, the judgment of conviction cites to subsection (2),

and not subsection (5).

      We discern no way to salvage this predicament. The statutory citation

within the indictment and the content of the jury charge do not align with the

language on the verdict form nor the descriptive language within the indictment.

We are unpersuaded by the State's argument that this dissonance is

inconsequential, or that the "provide aid" language in subsection (2)

encompasses the "force or intimidation" concept within subsection (5). The

Legislature drafted the two subsections to cover distinct scenarios, and we must

not assume the provisions within subsection (5) are mere surplusage. In re Att'y

Gen.'s "Directive on Exit Polling: Media & Non–Partisan Pub. Int. Grps.," 200

N.J. 283, 297-98 (2009).

      To its credit, the State acknowledges the errors in the indictment and the

verdict sheet, and the failure of the judgment of conviction to comport with the

verdict sheet. The State urges us to treat these mistakes as harmless, but we will




                                                                           A-4133-18
                                       15
not do so, particularly since defendant received a rather lengthy (albeit

concurrent) prison sentence on the hindering count.

      In sum, the flaws in the jury charge and related items were sufficiently

material to require defendant's conviction to be set aside. The matter shall be

set down for a new trial.

                                       III.

      Defendant's argument that his conviction for facilitating escape in count

eight is against the weight of the evidence warrants little comment. Defendant

did not preserve a right to appeal on this ground because he did not move for a

judgment of acquittal under either Rule 3:18-1 before the verdict or within the

ten days post-verdict pursuant to Rule 3:18-2. Moreover, even if defendant's

arguments were not procedurally barred, there was a reasonable basis for the

jury to find him guilty of facilitating an escape by his father from the federal

marshals. State v. Perez, 177 N.J. 540, 549-50 (2003) (citing State v. Reyes, 50

N.J. 454, 458-59 (1967)). In this regard, we adopt by reference the analysis in

our previous opinion in State v. Eli, explaining why the evidence reasonably

supported defendant's father's conviction for escape. Eli, slip op. at 17-18.




                                                                           A-4133-18
                                      16
                                       IV.

      Lastly, even if defendant's convictions were not set aside, the State

concedes the matter must be remanded for resentencing because the second

judge who presided over defendant's sentencing did not implement the first

judge's order downgrading the hindering change from second-degree to third-

degree. The State also agrees that at a resentencing the trial court can reconsider

defendant's contention that the hindering and aggravated assault offenses should

have merged into the facilitating escape charge.

      Reversed and remanded for a new trial. We do not retain jurisdiction.




                                                                            A-4133-18
                                       17